—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent, Central Pine Barrens Joint Planning & Policy Commission, dated August 26, 1996, granting a permit to the intervenor to expand the operation of a nursery to an adjacent parcel of real property, which would be cleared and levelled by mining, the intervenor appeals from a judgment of the Supreme Court, Suffolk County (Werner, J.), dated April 9, 1998, which granted the petition and annulled the determination.
Ordered that the judgment is affirmed, with costs.
The petition was properly granted (see, ECL 57-0123 [3] [a]). O’Brien, J. P., Friedmann, H. Miller and Smith, JJ., concur.